Citation Nr: 1301331	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by pain, numbness and tingling of the left lower extremity (claimed as atrophy of the left leg), claimed as due to exposure to herbicides, or in the alternative, as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for a disorder manifested by pain, numbness and tingling of the right lower extremity (claimed as atrophy of the right leg), to claimed as due to exposure to herbicides, or in the alternative, as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The record reflects service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2005, the Veteran filed a claim to establish service connection for diabetes mellitus, type II, claimed as due to in-service exposure to herbicides while service in the Republic of Vietnam.  In connection with the claim, the Veteran was provided a VA examination in July 2005, the report of which reflects the Veteran's assertions of decreased sensation in his right lower extremity and left big toe.  The diagnosis was "unexplained numbness" in the right lower extremity and left big toe, and the examiner opined that such was "not considered [to be] due to diabetic neuropathy."  No rationale for this opinion was offered.  In a September 2005 rating decision, the RO granted the Veteran's claim to establish service connection for diabetes mellitus, type II.  

In June 2008, the Veteran filed the claims on appeal, asserting the he experienced atrophy in his lower extremities due to in-service exposure to herbicides.  A July 2008 notice letter reflects that the RO interpreted the Veteran's assertions as a claim to establish service connection for bilateral peripheral neuropathy of the lower extremities, and he was notified of the criteria necessary to substantiate a claim under the theory of direct service connection.  

The Veteran was provided a VA examination in connection with these claims in September 2008, and the report of this examination reflects his reports of numbness and tingling in his right lower extremities and left big toe.  The examiner diagnosed peripheral neuropathy of the right lower extremity and opined that such was not secondary to diabetes mellitus, type II. But provided no rationale for that opinion, nor did the examiner address whether the Veteran's lower extremities disabilities were aggravated by diabetes.

Evidence associated with the claims file subsequent to the September 2008 VA examination, to include private and VA treatment records, reflects consistent complaints of decreased sensation, tingling and weakness in both lower extremities and a diagnosis of mild peripheral vascular disease of the lower extremities.  Electromyelogram (EMG) and nerve conduction studies (NCS) showed altered sensation and abnormal neurological findings in the right lower extremity as well as "hyper-reflexia" of the left leg.  Bilaterally, the test results were "without evidence of polyneurpoathy, radiculopathy, slight slowing of tibial the nerve."  Also, monofilament testing reflected decreased sensation in the right foot, although the Veteran was "able to feel monofilament" in the left foot.

As noted above, the record reflects service in the Republic of Vietnam, and thus, exposure to herbicides is presumed.  Although the Veteran has not been diagnosed with a disorder of either lower extremity for which service connection may be presumed, regulations provide and the Court has held that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).
In the December 2008 rating decision and July 2009 Statement of the Case (SOC), the RO denied the Veteran's claims under the theories of direct and secondary service connection.  Thereafter, the Veteran perfected an appeal to the Board with respect to both issues.  

Initially, in light of the varying diagnoses rendered with respect to the Veteran's consistent assertions of decreased sensation in his lower extremities, the Board has expanded the Veteran's claims pursuant to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  

Also, although the Veteran has not specifically asserted his claims under the theory of direct service connection during the pendency of the present appeal, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  Indeed, this theory of entitlement was partially addressed by the September 2008 VA examiner and considered by the RO in the December 2008 rating decision and July 2009.  Accordingly, the Board has expanded the Veteran's claims to include entitlement to service connection under the theories of direct and secondary service connection.  As such, the Veteran's claims have been expanded, and the issues on appeal are as stated on the title page.  

In light of the recharacterization and expansion of the Veteran's claims, as described immediately above, the Board concludes that additional procedural and evidentiary development must be completed, and thus, a remand is necessary.  

The Board notes that the Veteran has not been provided notice of all of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen.

Further, the Board concludes that the September 2008 VA examination is not adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination report does not provide or rule out a possible diagnosis concerning the Veteran's complaints of symptomatology affecting the left lower extremity.  Neither an EMG nor NCS was performed at that time.  Further, the offered opinion does not address whether the Veteran's disorder of the right lower extremity is the result of his service, to include exposure to herbicides, or aggravated by his service-connected diabetes mellitus, type II, as per the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995).

In light of above, the Board concludes that the Veteran should be provided another VA examination to determine the nature and etiology of his asserted disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Finally, as the Veteran's claims are being remanded for other matters, the Board concludes updated VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).  

2.  Request that the Veteran identify any and all private treatment records pertaining to his claimed disorders of the lower extremities.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  If, after making reasonable efforts to obtain these records, the RO or AMC is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond. 

3.  Obtain and associate with the claims file all VA treatment records from the VA Medical Center in Dallas Texas and any associated outpatient clinics, dated from October 2008 to the present.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of any identified disorder of either lower extremity.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished

After the completion of above as well as a physical examination of and interview with the Veteran, the examiner must address the following:  

a)  Identify any disorder which is manifested by pain, tingling, and/or loss of sensation of either of the Veteran's lower extremities.  Specific diagnoses should be rendered or ruled out for both of the Veteran's lower extremities.  

b)  For each disorder identified in part (a), the examiner should offer an opinion as to whether such is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his presumed exposure to herbicides.  
c)  For each disorder identified in part (a), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) caused by his service-connected diabetes mellitus, type II.  

d)  For each disorder identified in part (a), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) aggravated by his service-connected diabetes mellitus, type II.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

Any stated opinion should be supported by a complete rationale. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


